 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5
                                          AT SEATTLE
 6
     QIAN CHEN,
 7                                 Plaintiff,              Case No. 2:19-CV-01391-RAJ
 8          v.                                             ORDER DECLINING SERVICE,
                                                           GRANTING LEAVE TO AMEND,
 9 SEATTLE OFFICE FOR CIVIL RIGHTS,                        AND DENYING MOTION FOR
                                                           TELEPHONIC COMMUNICATION
10                                 Defendant.              WITH COURT

11
            Qian Chen, proceeding pro se and in forma pauperis, has filed a civil complaint. Dkt. 7.
12
     He also filed a motion requesting all communication and documents be submitted via the
13
     telephone. Dkt. 5. The complaint names the Seattle Office for Civil Rights as a defendant but is
14
     otherwise blank. The Court DECLINES to serve the complaint because it is deficient, but
15
     GRANTS Mr. Chen leave to file an amended complaint by October 11, 2019. Plaintiff’s motion
16
     for telephonic communication is DENIED.
17
                                                DISCUSSION
18
             “[T]he court shall dismiss the case at any time if the court determines that ... the action
19
     … (i) is frivolous or malicious; (ii) fails to state a claim upon which relief may be granted; or
20
     (iii) seeks monetary relief against a defendant who is immune from such relief.” 28 U.S.C. §
21
     1915(e)(2)(B)(i)–(iii). This provision applies to all actions filed in forma pauperis. See Lopez v.
22
     Smith, 203 F.3d 1122, 1129 (9th Cir. 2000).
23
     ORDER DECLINING SERVICE, GRANTING LEAVE
     TO AMEND, AND DENYING MOTION FOR
     TELEPHONIC COMMUNICATION WITH COURT -
     1
 1          Dismissal of a complaint for failure to state a claim upon which relief may be granted is

 2 provided for in Federal Rule of Civil Procedure 12(b)(6), and 28 U.S.C. § 1915(e)(2)(B)(ii)

 3 tracks that language. Thus, when reviewing the adequacy of a complaint under 28 U.S.C. §

 4 1915(e)(2)(B)(ii), the court applies the same standard as is applied under Rule 12(b)(6). See

 5 Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012).

 6          In reviewing the complaint under this standard, the court must accept as true the

 7 allegations, construe the pleadings in the light most favorable to the plaintiff, and resolve all

 8 doubts in the plaintiff’s favor. Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). Additionally,

 9 allegations in pro se complaints are “held to less stringent standards than formal pleadings

10 drafted by lawyers” (Hughes v. Rowe, 449 U.S. 5, 9 (1980), and “[a] pro se litigant must be given

11 leave to amend his or her complaint, and some notice of its deficiencies, unless it is absolutely

12 clear that the deficiencies of the complaint could not be cured by amendment.” Cato v. United

13 States, 70 F.3d 1103, 1106 (9th Cir. 1995).

14          To avoid dismissal for failure to state a claim, the plaintiff must include a short and plain

15 statement of a claim, which shows that he is entitled to relief. This is required to “give the

16 defendant fair notice of what the claim is and the grounds upon which it rests.” See Federal Rule

17 of Civil Procedure Rule 8(a)(2); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 554 (2007) (citing

18 Conley v. Gibson, 355 U.S. 41 (1957)). The plaintiff must include more than “naked assertions,”

19 “labels and conclusions” or “a formulaic recitation of the elements of a cause of action.”

20 Twombly, 550 U.S. at 555-557. A claim upon which the court can grant relief has facial

21 plausibility; in other words, a claim has “facial plausibility when the plaintiff pleads factual

22 content that allows the court to draw the reasonable inference that the defendant is liable for the

23
     ORDER DECLINING SERVICE, GRANTING LEAVE
     TO AMEND, AND DENYING MOTION FOR
     TELEPHONIC COMMUNICATION WITH COURT -
     2
 1 misconduct alleged.” Iqbal, 129 S.Ct. at 1949.

 2          Because Mr. Chen has included no factual allegations in his complaint, it is impossible

 3 for the Court to discern what cause of action he is attempting to assert. Although the Clerk has

 4 designated this case as one asserting a claim under the Americans with Disabilities Act

 5 (“ADA”), there is nothing in Plaintiff’s filings to indicate that he intended to bring such an action

 6 or in fact, any action at all. The Court notes that in a telephone communication with the Clerk of

 7 Court on August 30, 2019, Mr. Chen indicated that he meant to name the “Department of

 8 Education, Office of Civil Rights” as a defendant. Regardless of which entity is named, the

 9 Complaint is subject to dismissal because it contains no factual allegations.

10          Mr. Chen also told the Court Clerk that he does not intend to file anything further in this

11 case and that he desires all communication with the Court to be via telephone because he is

12 visually impaired. The Court finds no basis for granting such an extraordinary request,

13 particularly as Mr. Chen previously filed several IFP applications and complaints in this District.

14 See Case No. 2:07-cv-55-RSM Chen v. University of Washington (filed 01/12/07, closed

15 03/05/08); Case No. 2:07-cv-00514-TSZ Chen v. United States Department of Education (filed

16 04/06/07, closed 06/03/08); Case No. 2:08-cv-00160-JLR Chen v. University of Washington

17 (filed 01/31/08, closed 06/03/08); Case No. 2:08-cv-00426-JCC Chen v. University of

18 Washington (filed 03/13/08, closed 05/13/08); Case No. 2:08-cv-00427-RSL Chen v. Martinez

19 (filed 03/13/08, closed 05/05/08); Case No. 2:11-cv-02140-EFS Chen v. University of

20 Washington et al (filed 12/21/11, closed 03/19/12).

21          And at the time he filed the complaint in this action, Mr. Chen filed similarly blank IFP

22 applications and blank complaints in seven other cases (naming some of the same parties

23
     ORDER DECLINING SERVICE, GRANTING LEAVE
     TO AMEND, AND DENYING MOTION FOR
     TELEPHONIC COMMUNICATION WITH COURT -
     3
 1 previously dismissed): See Case No. 2:19-cv-01386-RAJ Chen v. Human Rights Commission;

 2 Case No. 2:19-cv-01387-RAJ Chen v. Martinez; Case No. 2:19-cv-01388-RAJ Chen v. City of

 3 Seattle; Case No. 2:19-cv-01389-RAJ Chen v. Cantwell; Case No. 2:19-cv-01390-RAJ Chen v.

 4 University of Washington; Case No. 2:19-cv-01392-RAJ Chen v. Department of Services for the

 5 Blind, and Case No. 2:19-cv-01424-RAJ Chen v. Social Security Administration. In six of these

 6 cases, recommendations to deny Mr. Chen’s in forma pauperis applications and dismiss his

 7 complaints without prejudice are pending and in Case No. 2:19-cv-1389, he has been ordered to

 8 submit an amended in forma pauperis application.

 9          Notwithstanding the foregoing, the Court realizes Mr. Chen is proceeding pro se and

10 therefore, grants Mr. Chen permission file an amended complaint that sets out in short, plain

11 statements: what occurred, when it occurred, who was involved, and how plaintiff was harmed.

12 Mr. Chen should file this amended complaint by October 11, 2019. The amended complaint

13 must carry the same case number as this one. If Mr. Chen fails to timely file an amended

14 complaint or files an amended complaint that fails to set forth factual allegations to allow the

15 Court to meaningfully screen his complaint, this matter shall be dismissed with prejudice.

16          Plaintiff’s motion for telephonic communication (Dkt. 5) is DENIED.

17       DATED this 13th day of September, 2019.

18

19
                                                          A
20                                                        The Honorable Richard A. Jones
                                                          United States District Judge
21

22

23
     ORDER DECLINING SERVICE, GRANTING LEAVE
     TO AMEND, AND DENYING MOTION FOR
     TELEPHONIC COMMUNICATION WITH COURT -
     4
